DETAILED ACTION 
The office action is in response to the application filled on 9/3/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KURODA et al. (20170045558).
The assumed change scenario database 23 stores a failure location, a failure aspect, an assumed renewable energy change amount, and the like as a failure case that is assumed in the power system) (para. 0054), wherein the power system stabilization device is characterized in that the central processing device (40) executes, for each of a plurality of assumed failures (see para. 0054), a computation for determining a control target necessary to maintain the stability at the time of the assumed failure (scenario calculation unit which produces a plurality of assumed change scenarios indicating a scenario of a change that is assumed based on at least one of a system configuration of the power system and a change of a tide state; a voltage stability calculation unit which calculates the voltage stability using the assumed change scenario) (para. 0011), and determines, according to an output fluctuation scenario for renewable energy pertaining to the weather (a monitoring location of the voltage stability monitoring device of the related art is set to have a substation bus which is important for transmission and reception of power, or each bus which is known that voltage stability is deteriorated by experience of an operator, as a target, and thus, if rapid tide variation or the like, which is caused by weather, of renewable energy that is introduced into a location of a unpredictable system occurs in future differently from a facility plan of a system so far…) (para. 0010), a degree of priority of executing the computation for determining the control target necessary to maintain the stability at the time of each of the assumed failures (a voltage stability margin calculation unit which calculates a voltage stability margin indicating margin degree of the voltage stability, based on the voltage stability; an each scenario severity ) (para. 0011).

Regarding Claim 2. KURODA et al. disclose (figure 1) wherein for each of the assumed failures (scenario calculation unit which produces a plurality of assumed change scenarios indicating a scenario of a change that is assumed based on at least one of a system configuration of the power system and a change of a tide state (which means over flow of voltage causing failure); a voltage stability calculation unit which calculates the voltage stability using the assumed change scenario (either success or failure)) (para. 0011), an index is determined that represents a severity of the stability of the power system with respect to the output fluctuation scenario for renewable energy, and according to the index representing the severity, degree of priority is determined for executing the computation for determining the control target necessary to maintain the stability at the time of each of the assumed failures (a voltage stability margin calculation unit which calculates a voltage stability margin indicating margin degree of the voltage stability, based on the voltage stability; an each scenario severity ranking calculation unit which selects an assumed change scenario (either success or failure)) with high severity of the voltage stability (which means over flow of voltage causing failure) for each assumed change scenario, based on the voltage stability margin) (papa. 0011).

Regarding Claim 3. KURODA et al. disclose (figure 1)  wherein a weather at the power system is measured, and according to the output fluctuation scenario for renewable energy pertaining to the past weather (a monitoring location of the voltage stability monitoring device of the related art is set to have a substation bus which is important for transmission and reception of power, or each bus which is known that voltage stability is deteriorated by experience of an operator, as a ) (para. 0010), the degree of priority is determined for executing the computation for determining the control target necessary to maintain the stability at the time of each of the assumed failures (a voltage stability margin calculation unit which calculates a voltage stability margin indicating margin degree of the voltage stability, based on the voltage stability; an each scenario severity ranking calculation unit which selects an assumed change scenario with high severity of the voltage stability for each assumed change scenario, based on the voltage stability margin) (papa. 0011).

Regarding Claim 4. KURODA et al. disclose (figure 1) Wherein according to the degree of priority, a computation cycle of executing the computation (for example CPU 14) for determining the control target necessary to maintain the stability at the time of each of the assumed failures is varied (a voltage stability margin calculation unit which calculates a voltage stability margin indicating margin degree of the voltage stability, based on the voltage stability; an each scenario severity ranking calculation unit which selects an assumed change scenario with high severity of the voltage stability for each assumed change scenario, based on the voltage stability margin) (para. 0011).

Regarding Claim 5. KURODA et al. disclose  wherein the power system stabilization device (figure 1) is provided with a display device (11), and the display device displays, on a screen thereof, a system diagram of the power system, and, for each degree of priority, an assumed failure type and the output fluctuation scenario for renewable energy pertaining to the weather (The memory 14 is a memory which temporarily stores  (a monitoring location of the voltage stability monitoring device of the related art is set to have a substation bus which is important for transmission and reception of power, or each bus which is known that voltage stability is deteriorated by experience of an operator, as a target, and thus, if rapid tide variation or the like, which is caused by weather, of renewable energy that is introduced into a location of a unpredictable system occurs in future differently from a facility plan of a system so far…) (para. 0010).

Regarding Claim 6.  KURODA et al. disclose (figure 1) wherein the power system stabilization device (figure 1) includes an arithmetic unit (a voltage stability calculation unit 31) (para. 0041) that operates the control target determined by the central processing device (40) when the assumed failure in the power system occurs (figure 1).

Regarding Claim 19. KURODA et al. disclose a  power system stabilization (figure 1) method in which there is determined, in advance (para. 0054), a control target device necessary to maintain stability when an assumed failure in a power system including renewable energy occurs (The assumed change scenario database 23 stores a failure location, a failure aspect, an assumed renewable energy change amount, and the like as a failure case that is assumed in the power system) (para. 0054), the method comprising: executing, for each of a plurality of assumed failures, a computation for determining a (scenario calculation unit which produces a plurality of assumed change scenarios indicating a scenario of a change that is assumed based on at least one of a system configuration of the power system and a change of a tide state; a voltage stability calculation unit which calculates the voltage stability using the assumed change scenario) (para. 0011), and determining, according to an output fluctuation scenario for renewable energy pertaining to the weather (a monitoring location of the voltage stability monitoring device of the related art is set to have a substation bus which is important for transmission and reception of power, or each bus which is known that voltage stability is deteriorated by experience of an operator, as a target, and thus, if rapid tide variation or the like, which is caused by weather, of renewable energy that is introduced into a location of a unpredictable system occurs in future differently from a facility plan of a system so far…) (para. 0010), the degree of priority of executing the computation for determining the control target necessary to maintain stability at the time of each of the assumed failures (a voltage stability margin calculation unit which calculates a voltage stability margin indicating margin degree of the voltage stability, based on the voltage stability; an each scenario severity ranking calculation unit which selects an assumed change scenario with high severity of the voltage stability for each assumed change scenario, based on the voltage stability margin) (para. 0011).

Regarding Claim 20. KURODA et al. disclose (figure 1) determining, for each of the assumed failures (scenario calculation unit which produces a plurality of assumed change scenarios indicating a scenario of a change that is assumed based on at least one of a system configuration of the power system and a change of a tide state; a voltage stability calculation unit which calculates the voltage stability using the assumed change scenario) (para. 0011), (a voltage stability margin calculation unit which calculates a voltage stability margin indicating margin degree of the voltage stability, based on the voltage stability; an each scenario severity ranking calculation unit which selects an assumed change scenario with high severity of the voltage stability for each assumed change scenario, based on the voltage stability margin) (papa. 0011).

Regarding Claim 21.   KURODA et al. disclose (figure 1) measuring a weather at the power system and determining, according to the output fluctuation scenario for renewable energy pertaining to the past weather in the power system (a monitoring location of the voltage stability monitoring device of the related art is set to have a substation bus which is important for transmission and reception of power, or each bus which is known that voltage stability is deteriorated by experience of an operator, as a target, and thus, if rapid tide variation or the like, which is caused by weather, of renewable energy that is introduced into a location of a unpredictable system occurs in future differently from a facility plan of a system so far…) (para. 0010), the degree of priority for executing the computation for determining the control target necessary to maintain stability at the time of each of the assumed failures (a voltage stability margin calculation unit which calculates a voltage stability margin indicating margin degree of the voltage stability, based on the voltage stability; an each scenario severity ranking calculation unit which selects an assumed change scenario (either success or failure)) with high severity of the voltage stability (which means over flow of voltage causing failure) for each assumed change scenario, based on the voltage stability margin) (papa. 0011).

Regarding Claim 22.   KURODA et al. disclose (figure 1)  according to the degree of priority, varying a computation cycle to execute the computation (for example CPU 14) for determining the control target necessary to maintain the stability at the time of each of the assumed failures (a voltage stability margin calculation unit which calculates a voltage stability margin indicating margin degree of the voltage stability, based on the voltage stability; an each scenario severity ranking calculation unit which selects an assumed change scenario with high severity of the voltage stability for each assumed change scenario, based on the voltage stability margin) (para. 0011).
Conclusion 
Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s).

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MONICA LEWIS/           Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                             
/AFEWORK S DEMISSE/Examiner, Art Unit 2838